CONCURRING OPINION.
BLAND and BOND, JJ.
In view of a retrial of this cause we have thought best to more fully discuss the points raised in the last paragraph of Judge Biggs’ opinion. From some expressions used in the discussion of State ex rel. v. Balmer, 11 Mo. App. 463, appellant contends that in that case we held that the officer who takes and certifies an acknowledgment to a deed, must know that the cognizor has some interest in the premises described which he may grant by deed; in other words, that ownership, or at least a claim of ownership, of the premises by the grantor, is the medium through which the cognizor is to be identified by the officer taking his acknowledgments. The facts in judgment in that case do not justify appellant’s contention. In that case the personated Fred Steiner who executed the deed, the evidence tended to show was not named Steiner, but was named Morse. Balmer who took the acknowledgment, had only a casual street acquaintance with the cognizor. The real Fred Steiner, who owned the premises, was a well known business man in St. Louis, and resided on the premises described in the deed. In these circumstances we held that Balmer was negligent, in that he failed to ascertain, to a reasonable certainty, that the cognizor was the person he represented himself to be, or the Fred Steiner described in the deed. In all deeds to real estate, in addition to the name of the grantor, the body of the deed contains, or should contain, descriptive words for his *561identification, such as that he is married or single, the county, town and state of his residence, and when a resident of a city, ■his street and number. When he is so described, it is the duty of the officer taking and certifying his acknowledgment to know, or -to be reasonably satisfied by the affidavits of two or more credible witnesses, that he is the identical person described in tlie deed, and not merely a person of tbe same name. If no description of the person is given, and no place of residence is mentioned in the deed, then there is nothing but tbe name whereby the officer can identify him. The land described furnishes no description of the person, and hence is not a means of identification, to which the officer is required to resort before making his certificate. To so hold would in effect make every certificate of acknowledgment to a deed not only evidence of its execution and acknowledgment, hut also a certificate that the grantor was the owner of the title to the lands the deed purported to convey, and that he had a right to convey the same.
The statute, concerning conveyances, nowhere imposes such an obligation on officers authorized to take and certify acknowledgments to deeds of conveyances. The certificate of acknowledgment to the deed of trust read in evidence is presumptive evidence -that the Lee Martin who executed and acknowledged it was the same Lee Martin described therein; E. S. 1889, see. 242V, hut it is not conclusive evidence of this fact, or of any other fact stated in it, E. S. 3889, sec. 2428, and when the plaintiff produced testimony that the Lee Martin who owned the premises described in the deed was a colored man and resided on the premises, she countervailed the presumption raised by the certificate and made a case on which she was entitled to go to the jury on this issue. To hold that, she would have to go further and prove one or both of two negative propositions, to wit-, first that the name of the cognizor was not Lee Martin, or, second, if named *562Lee Martin, that he was not the Lee Martin described in the body of the deed, would be to hold her to the proof of negative facts, which are peculiarly within the knowledge of her adversary. This is not the law. The defendant may, if he can, rebut the countervailing testimony of the plaintiff by proof that the cognizor is named Lee Martin, and that he fins the description of the Lee Martin as set forth in the body tf the. deed.